[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 99-1997

                     BARRY T. MAZZAGLIA,

                    Plaintiff, Appellant,

                              v.

               STATE OF NEW HAMPSHIRE, ET AL.,

                    Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF NEW HAMPSHIRE

        [Hon. Paul J. Barbadoro, U.S. District Judge]


                            Before

                     Lynch, Circuit Judge,
                Bownes, Senior Circuit Judge,
                  and Lipez, Circuit Judge.




    Barry T. Mazzaglia on brief pro se.




                        June 23, 2000
            Per Curiam.        The judgment is affirmed for the

reasons enumerated by the magistrate judge in his report and

adopted    by   the   district   judge.        We   add   one   procedural

comment.    The magistrate judge was authorized to conduct a

preliminary review of the in forma pauperis complaint and to

recommend a dismissal thereof, whether or not plaintiff was

in   custody    at    the   relevant   time.        If   plaintiff   was   a

prisoner, then 28 U.S.C. § 1915A would have governed; if he

was not, then 28 U.S.C. § 1915(e)(2)(B) would have applied.

The same analysis would have been involved in either case.

See, e.g., McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th

Cir. 1997) (describing the two provisions as "essentially

identical").

            Affirmed.




                                   -2-